Wilkins, C.J.
Following the revocation of its corporate charter by the Secretary of the Commonwealth (see Franklin Fair Assn. Inc. v. Secretary of the Commonwealth, ante, 110), the license to conduct a horse racing meeting by Franklin Fair Association, Inc. (the Fair), was revoked by the respondent State Racing Commission. The Fair brought this petition under G. L. c. 30A (the State Administrative Procedure Act) for a judicial review of the action of the respondent commission. The Fair appealed from an interlocutory decree sustaining a demurrer to the petition and from a final decree dismissing the petition. We need not pass upon the demurrer. After the revocation of its charter, which we have held to be validly terminated, the Fair ceased to exist as a corporation. It could no longer be the holder of a license to conduct a horse racing meeting.

Final decree affirmed.